Name: Council Regulation (EEC) No 218/81 of 20 January 1981 opening a Community tariff quota for frozen buffalo meat falling within subheading 02.01 A II b) 4 bb) 33 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 38/2 Official Journal of the European Communities 11 . 2 . 81 COUNCIL REGULATION (EEC) No 218/81 of 20 January 1981 opening a Community tariff quota for frozen buffalo meat falling within subheading 02.01 A II b) 4 bb) 33 of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, tion (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2 ), as last amended by Regulation (EEC) No 2916/79 (J ), HAS ADOPTED THIS REGULATION : Article 1 1 . A Community tariff quota for a total volume of 2 250 tonnes of frozen buffalo meat falling within subheading 02.01 A II b) 4 bb) 33 of the Common Customs Tariff shall be opened for the year 1981 . 2 . Within the said quota, the applicable Common Customs Tariff rate shall be fixed at 20 % . Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment ('), Whereas the Community has undertaken , within the General Agreement on Tariffs and Trade (GATT), to open an annual Community tariff quota at a rate of duty of 20 % for 2 250 tonnes of frozen buffalo meat falling within subheading 02.01 II b) 4 bb) 33 of the Common Customs Tariff ; whereas the said tariff quota should accordingly be opened with effect from 1 January 1981 ; Whereas there should be a guarantee of equal and continuing access by all interested traders within the Community to the said quota and of uninterrupted application of the rate laid down for that quota to all imports of the product in question in all the Member States up to the limit of the volume of the quota ; whereas it seems appropriate to this end, to set up a system of use of the Community tariff quota based on the presentation of a certificate of authenticity guaran ­ teeing the nature of the product, where it is coming from or its origin ; Whereas the detailed rules to implement these provi ­ sions should be drawn up in accordance with the procedure laid down in Article 27 of Council Regula ­ Article 2 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 and in particular : (a) provisions to guarantee the nature of the product, where it is coming from , and its origin ; (b) provisions concerning recognition of the docu ­ ment to enable verification of the guarantee referred to in (a). Article 3 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 January 1981 . For the Council The President Ch . A. van der KLAAUW (') OJ No C 346, 31 . 12. 1980, p . 125 . (2 ) OJ No L 148 , 28 . 6 . 1968 , p . 24. 0 OJ No L 329, 24. 12. 1979, p . 15 .